DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                  The prior 35 U.S.C. 112 rejection of claims 1-6 as well as the 35 U.S.C. 101 rejection of claims 1 and 4-6 (7/21/21) are withdrawn in light of amendments obviating the need for the rejections.

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
           The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claim 1.
           Hashimoto (US PGPUB 2015/0039296 Ai) discloses a predicate
template and phrase pair collecting device including recognizing causality
between phrases, but does not explicitly disclose the combination listed in the
independent claim 1.
           Oh (“Why-Question Answering using Intra- and Inter-Sentential Causal
Relations”) discloses using causal relations between terms in answering

clue terms and polarity matching, but does not explicitly disclose the combination
listed in the independent claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658